Citation Nr: 0831338	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment that more nearly approximates deficiencies in most 
areas than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  The timing requirement enunciated in 
Pelegrini applies equally to the initial-disability-rating 
and effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in December 2005 and March 2006, 
prior to the initial adjudication of the claim.  These 
letters informed the veteran that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
They also informed the veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service treatment records, 
pertinent VA medical records, and Social Security 
Administration records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.





Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection for PTSD in a July 
2005 rating decision.  The disability was assigned a 30 
percent disability rating.  In December 2005, he filed a 
claim for an increased rating.  In the May 2006 rating 
decision on appeal, the disability rating was increased to 50 
percent, effective December 22, 2005.  The veteran asserts 
that the impairment from the disability warrants a 70 percent 
or higher rating. 

After careful consideration, the Board has determined that 
the impairment from the veteran's PTSD more nearly 
approximates the deficiencies in most areas required for a 70 
percent rating than the reduced reliability and productivity 
contemplated by the assigned rating of 50 percent.  In this 
regard, the Board notes that when the veteran was seen by VA 
on an outpatient basis in January 2006, he was noted to be 
depressed and his PTSD was found to be extremely severe.  The 
May 2006 VA examination performed in response to the 
veteran's claim for an increased rating disclosed that he had 
difficulty concentrating and communicating, his eye contact 
was poor, and his affect was blunted.  He admitted to angry 
outbursts and some crying spells.  His mood was depressed, 
and his sleep was impaired by nightmares.  The diagnoses were 
PTSD and alcohol dependence in remission.  A Global 
Assessment of Functioning (GAF) score of 45 was assigned, and 
the examiner stated that there was severe social and 
industrial impairment.  Similarly, in a February 2007 summary 
of treatment, a readjustment counseling therapist at the 
Caribou Vet Center stated that it would be extremely 
difficult for the veteran to return to work because of his 
PTSD symptoms.  

Although the evidence satisfactorily supports the assignment 
of a 70 percent rating, it does not show that the impairment 
from the veteran's PTSD more nearly approximates the total 
impairment required for a 100 percent rating.  

The veteran did have some difficulty communicating and 
concentrating at the May 2006 examination, but on other 
occasions, such as at March 2007 RO hearing, he was also able 
to communicate effectively.  There is no evidence of gross 
impairment of thought processes or of any of the other 
symptoms associated with a 100 percent rating.  

As noted above, the veteran was assigned a GAF score of 45 on 
the May 2006 VA examination.  The GAF score is based on a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); See also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The GAF scores do not correlate to 
any specific rating.  The May 2006 examiner specifically 
stated that there was severe industrial and social impairment 
from the veteran's PTSD.  This is consistent with the Board's 
decision to grant a 70 percent rating.  The examiner's 
assessment does not support the presence of total social and 
industrial impairment.  

The February 2007 summary of the veteran's therapy at the 
Caribou Vet Center indicates that the veteran experiences 
distressing dreams, intrusive thoughts, social isolation, 
physical and psychological reactivity to cues of Vietnam, 
exaggerated startle reaction, hypervigilance and other 
symptoms.  The therapist stated that the PTSD symptoms 
negatively impacted on the veteran's relationships with 
others and would make it extremely difficult for the veteran 
to return to work.  However, he did not state that the 
veteran's PTSD was productive of total social or occupational 
impairment.    

The Board further notes that at the hearing at the RO in 
March 2007, the veteran reported that he tries to avoid 
situations where he will run into a lot of people and large 
crowds.  However, he also indicated that he has a girlfriend 
and socializes with a few close knit friends with whom he 
gets together approximately once every two weeks.  While the 
veteran is not currently working and is receiving Social 
Security disability benefits, he was awarded those benefits 
based on osteoarthritis and other physical disorders.

In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the veteran's 
PTSD does not more nearly approximate total than deficiencies 
in most areas.  Accordingly, a rating in excess of 70 percent 
is not warranted.  Consideration has been given to assigning 
a staged rating of 100 percent; however, at no time during 
the period in question has the disability warranted more than 
a 70 percent rating.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).


ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


